Avery, J.
after stating the case: It is familiar learning, that he who comes into a court of conscience for relief must come with clean hands. Where two persons enter into a scheme to prevent a fair competition of bidders for a tract of land exposed to public sale, and thereby defraud others who are interested in causing it to bring a fair price, and one, in furtherance of the plan, buys the property at much less than its true value, and takes title in his own name, a Court of Equity will not set aside the decree confirming the sale at *100the instance of the other who is pai'ticeps doli, but will leave the parties in the position where they have placed themselves. 1 Pom. Eq. Jur., § 401.
In the seventh paragraph of his complaint the plaintiff alleges that he was deterred from bidding for the land and making it bring its full value, and also from objecting to the order confirming the sale, by a verbal promise of the defendants J. B. Spivey and Etherton Wilson to convey to him the old family homestead, a tract of the land bought at said sale. Such an agreement will- not be enforced. It is not necessary to enquire whether relief should be sought in a new action or by motion in the original cause, since the complainant, on his own showing, cannot invoke the aid of the Court to set aside the sale for fraud in which he participated. We concur, therefore, with- the Judge who tried the cause below in the opinion that the plaintiff is not entitled to recover upon the facts stated in the complaint. The judgment must be affirmed.
Affirmed.